 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 


 
Exclusive Cooperation Agreement
 
Between
 
Party A: Hangzhou Kunjiang Education Technology Co., Ltd.
 
And
 
Party B: Hefei Meihua Vocational Training School
 
And
 
Party C:Hefei Huamei Education Development Co.,Ltd.
 
Aug 2 , 2011

 
 

--------------------------------------------------------------------------------

 

 
Exclusive Cooperation Agreement
 
This Exclusive Cooperation Agreement (this “Agreement”) is made and entered into
by and between the following Parties on Aug 2, 2011 in Hefei City, Anhui
Province, the People’s Republic of China (“China”):
 
(1) Party A,  a wholly foreign owned company duly established and existing under
the laws of China, with its registered address at Gongshu District, Hangzhou
City, Zhejiang Province (“Party A”); and
 
(2) Party B, a private vocational training school duly established and existing
under the law of China, with its registered address at 68 He-An Road Economic
Technology Development Zone, Hefei City, Anhui Province (“Party B”).
 
(3)Party C,a private education company duly established and existing under the
law of China, with its registered address at 68 He-An Road Economic Technology
Development Zone, Hefei City, Anhui Province (“Party C”).
 
 (Hereinafter referred as a “Party” individually and as the “Parties”
collectively)
 
WHEREAS,
 
(1) Party A is a company specializing in education information consulting and
development services.
 
(2) Party B is a secondary education institution (“School”).
 
(3) Party A agrees to provide Party B’s school with support and assistance in
its services for the School, and Party B agrees that Party C is to pay Party A
service fees.
 
Now, therefore, through mutual discussions, the Parties have reached the
following agreement:
 
1. Nature and Objective of Cooperation
 
The cooperation between the Parties is intended to utilize the Parties’
respective expertise and advantages to further promote Party B’s education
services, expand their market share and develop new types of value-added
education services.
 
2. Scope of Cooperation
 
2.1 Technical Services and Support
 
2.1.1 Party A will provide exclusive technical and market consulting services
and support for Party B in connection with Party B’s School. Such services and
support shall include without limitation:
 
(a) To lease computer devices and servers required by Party B’s school to Party
C;
(b) To grant Party C the license to use Party A’s software applications;
(c) To provide relevant sales and market consulting services;
(d) To provide system operation solutions and technical support;
(e) To provide training for technical personnel and technical consulting
services.
(f)  When Party C needs cash flow, the relevant, the relevant costs under this
agreement can be lend to Party B’s school as loan.
 
2.1.2 Party B agrees to appoint Party A as its exclusive provider of technical
services and market consulting services and to pay Party A for such services.
 
During the term of the cooperation, Party B shall be responsible for:
 
2.2.1 Maintaining the continued validity of the permits for the various distance
education services, including without limitation, the all permits required for
the operation of the School.

 
- 1 -

--------------------------------------------------------------------------------

 

 


 
2.2.2 Completing and maintaining filings for computer and server network
security.
 
2.2.3 Completing and maintaining filings for the School’s operations.
 
2.2.4 Establishing the responsibility and supervisory mechanism for complying
with Chinese laws in relation to the School and the rules and requirements
formulated by various related operators.
 
2.2 Business Development
 
Subject to consultations with Party A, Party B will be responsible for
developing the market, maintaining business relationships with various
educational agencies, enterprises and other partners, and executing relevant
necessary business agreements.
 
3. Service Fee and Expenses
 
3.1 Service Fee
 
3.2 The Parties acknowledge that Party B shall pay Party A the service fee
equivalent to (i) if Party B pays income tax, then service fee amount should be
65% of Party B  pre-tax profits. (ii) if Party B doesn’t pay income tax, then
the service fee amount shall be 90% of its net income. Party A shall have the
right to adjust such percentage at any time at its sole discretion according to
the actual operation of  Party B.
 
3.3 Settlement and Payment Method
 
The Parties acknowledge that the accounting shall be conducted for Party B on a
quarterly basis. Within 10 business days after the end of each quarter, Party B
shall pay the service fee to Party A’s designated bank account as instructed by
Party A in a written notice. The Parties may also separately agree on the timing
of payment in writing. Upon receipt of Party B’s payment of the service fee,
Party A shall produce relevant commercial invoices to Party B according to law.
 


3.4 Costs and Expenses
 
Unless otherwise agreed by the Parties in writing, the costs and expenses
incurred as a result of the performance of this Agreement shall be borne by the
Parties respectively.
 
4. Representations and Warranties
 
4.1 Each Party represents and warrants that, as of the date of this Agreement,
 
4.1.1 As an independent legal person, it has the right to execute this Agreement
and has the capacity and necessary authority to perform its responsibilities and
obligations hereunder; and
 
4.1.2 It will execute all documents and take all actions necessary to complete
the performance of this Agreement.
 
4.2 Party B hereby represents and warrants that its operation is in compliance
with the laws and regulations of China and the requirements of relevant
competent authorities.
 
5. Exclusivity and Limitation on Rights
 
5.1 Both Parties agree that the cooperation contemplated by this Agreement is
exclusive. Party B shall not transfer, pledge or assign to any third party the
aforementioned rights and obligations or use such rights and obligations for the
benefit of any third party, without Party A’s written consent.
 
5.2 Party B agree to use the rights authorized by Party A strictly in accordance
with the provisions herein, not to use such rights in any way deemed by Party A
as misleading, and the way in which it uses such rights shall not prejudice
Party A’s goodwill and interests.

 
- 2 -

--------------------------------------------------------------------------------

 

 


 
5.3 Party B agrees not to raise an objection to Party A’s relevant technology
rights or the effectiveness of this Agreement during or after the cooperation.
This provision shall survive the termination of this Agreement.
 
6. Confidentiality
 
6.1 Either Party shall hold all information about the other Party that is known
or received in connection with the execution and performance of this Agreement
during the cooperation in confidence. Either Party may only use such business
information for purposes of performing its obligations under this Agreement.
Either Party shall not disclose such trade secrets (including the execution,
performance and contents of this Agreement) to any third party without the other
Party’s written consent; otherwise, such Party shall be liable for breach of
contract and indemnify for losses incurred.
 
6.2 Either Party shall, subject to obtaining the other Party’s written consent,
ensure that it shall disclose such trade secrets to its employees, consultants,
agents or contractors only for purposes of performing this Agreement, and shall
undertake to the other Party that its employees, consultants, agents or
contractors will hold such trade secrets confidential; otherwise, such Party
shall be responsible for the related compensation.
 


6.3 Either Party shall, at the request of the other Party, return, destroy or
otherwise dispose of all documents, materials or software that contain the other
Party’s trade secrets, and cease to use such trade secrets.
 
7. Liability for Breach
 
7.1 Where either Party breaches any provisions herein or any of its
representations and warranties hereunder, fails to perform its obligations
hereunder or fails to perform its obligations as agreed hereunder, the
non-breaching Party (“Non-Breaching Party”) shall, upon ten (10) days’ written
notice, have the right to require the breaching Party (“Breaching Party”) to
redress such breach, continue to perform this Agreement, take adequate,
effective and prompt actions to eliminate the consequences arising out of the
breach, and indemnify the Non-Breaching Party for the losses incurred by it as a
result of the breach by the Breaching Party.
 
7.2 The Breaching Party shall compensate the Non-Breaching Party for its breach.
The compensation shall be equal to the losses arising out of such breach,
including the interests that become available after the performance of the
Agreement, but shall not exceed the losses incurred arising out of the breach of
this Agreement that were reasonably foreseen (or should have been foreseen) at
the time this Agreement is entered into by the Parties.
 
7.3 Where both Parties breach this Agreement, the Parties shall respectively
assume the liabilities as determined in Section 7.1 and 7.2 to the extent of
their respective actual fault.
 
8. Force Majeure
 
8.1 Force Majeure means any events or circumstance beyond the reasonable control
including any act of God or act of War.
 
8.2 If either Party fails to perform this Agreement in part or in whole due to
Force Majeure, such Party may be exempted from all or any of its liabilities
hereunder to the extent of the effect of the Force Majeure, except otherwise
provided under the Chinese law.
 
8.3 If either Party delays the performance of its obligations hereunder before
the Force Majeure occurs, such Party shall not be exempted from its liabilities.
 
8.4 If either Party fails to perform this Agreement due to Force Majeure, it
shall accurately notify the other Party of the circumstances and reasons for
such failure of performance immediately after the occurrence of such Force
Majeure in a timely manner so as to reduce the losses incurred by the other
Party, and shall produce a lawful certificate issued by a notary public (or any
other appropriate authority) in the place where such Force Majeure occurs within
a reasonable period of time upon the notice of Force Majeure.

 
- 3 -

--------------------------------------------------------------------------------

 

 
8.5 The Party affected by the Force Majeure may suspend the performance of its
obligations hereunder until the effect of such Force Majeure is eliminated, but
shall use its best efforts to remove any obstacles as a result of such Force
Majeure to eliminate any impact and minimize the losses arising out of such
Force Majeure.
 
9. Effectiveness and Term
 
9.1 This Agreement shall come into effect upon the date of execution and shall
remain effective for a period of twenty (20) years. Except in the circumstances
specified in Section 10.2, this Agreement may be renewed through consultations
upon expiration.
 
9.2 If either Party intends to renew this Agreement, it shall notify the other
Party in writing of such intention within thirty (30) days prior to the
expiration of this Agreement, and the other Party shall give a written reply
within ten (10) days upon receipt of such notice.
 
10. Amendment and Termination
 
10.1 This Agreement shall not be amended or assigned unless approved by a
written agreement signed by the authorized representatives of both Parties.
 
10.2 This Agreement may be terminated through consultations between the Parties
by mutual agreement, provided that
 
10.2.1 If the Breaching Party fails to redress its breach or take adequate,
effective and promt actions to eliminate the consequences arising out of the
breach, and indemnify the Non-Breaching Party for the losses incurred by it as a
result of the breach by the Breaching Party within 10 days after the
Non-Breaching Party issues the written notice as specified in Section 7.1
hereof, the Non-Breaching Party may terminate this Agreement upon written
notice.
 
10.2.2 If this Agreement cannot be performed because the Force Majeure persists
for thirty (30) days, either Party shall have the right to terminate this
Agreement upon written notice.
 
10.3 The termination or expiration of this Agreement due to any reason shall not
affect:
 
10.3.1 The effectiveness of the settlement and damages clauses in this
Agreement;
 
10.3.2 The obligations of Party B and Party B’s school’s concerning the
restrictions on rights specified in Section 5;
 
10.3.3 The confidentiality obligations of both Parties under Section 6.


11. Dispute Resolution and Governing Law
 
In the event of any dispute with respect to the interpretation and
implementation of this Agreement, the Parties shall negotiate in good faith to
resolve the dispute. In the event the Parties fail to reach an agreement on the
resolution of such dispute within 30 days after the negotiation begins, either
Party may submit such dispute to the China International Economic and Trade
Arbitration Commission for arbitration in accordance with its then effective
arbitration rules.
 
11.2 The execution, effectiveness, interpretation and implementation of this
Agreement and the resolution of disputes hereunder shall be governed by the laws
of China.
 
11.3 In the course of arbitration, the Parties shall try to perform any part of
this Agreement that has not been submitted for arbitration.
 
12. Notices
 
12.1 Unless notified in writing by the other Party of a new address beforehand,
all notices arising in the performance of this Agreement shall be sent to the
following addresses by personal delivery, courier, facsimile, registered mail or
e-mail:

 
- 4 -

--------------------------------------------------------------------------------

 

 


 
Party A: Hangzhou Kunjiang Education Technology Co., Ltd.
 
Address: 4028 South Loop Rd, Zhongheng Century Science and Technology Zone
3-B-401, Binjiang District, Hangzhou City, Zhejiang Province
Post Code: 310000
Telephone: 0571-88855286, 18951849116
Fax: 0571-88855286
 
Party B: Hefei Meihua Vocational Training School
Address: 68 He-An Road Economic Technology Development Zone, Hefei City, Anhui
Province
Post Code: 230601
Telephone: 0551-8898621
Fax: 0551-8898621


Party C: Hefei Huamei Education Development Co.,Ltd.
Address: 68 He-An Road Economic Technology Development Zone, Hefei City, Anhui
Province
Post Code: 230601
Telephone: 0551-8898621
Fax: 0551-8898621
 
12.2 The dates on which notices and communications shall be deemed to have been
effectively given shall be determined as follows:
 
12.2.1 Notices given by facsimile transmission shall be deemed effectively given
at the time displayed on the transmission record. If the time displayed on the
transmission record is after five o’clock in the afternoon, or if such time
occurs in a non-business day in the recipient’s place, the time of receipt shall
be the immediate next business day in the time of the recipient’s place.
 
12.2.2 Notices given by personal delivery (including courier) shall be deemed
effectively given upon the date when such notices are signed by the receiving
“party”.
 
12.2.3 Notices given by registered mail shall be deemed effectively given upon
fifteen days after the post office issues the receipt.


12.2.4 Notices given by e-mail shall be deemed effectively given at the time
when the sender prints out the record for sending the relevant notices.
 
13. Supplemental Provisions
 
13.1 Either Party’s failure to excise promptly or failure to exercise its rights
hereunder shall not be deemed a waiver of such rights; and any single or partial
exercise of any rights shall not preclude such party’s exercise of such rights
in the future.
 
13.2 The invalidity of any provisions of this Agreement shall not affect the
validity of the other provisions of this Agreement.
 
13.3 Any matters not covered by this Agreement shall be determined by the
Parties separately through consultations and shall be in compliance with the
laws of China.
 
14. IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement on the date first above written.

 
- 5 -

--------------------------------------------------------------------------------

 

 


 


 
Party A:  Hangzhou Kunjiang Education Technology Co., Ltd. (Seal)
 


 
Authorised Representative:
 
/s/ Gary Gan
 


 


 
Party B:   Hefei Meihua Vocational Training School
 


 
Authorised Representative:
 
/s/ Xiaoyun Chen
 


 


Party C: Hefei Huamei Education Development Co., Ltd.
 


 
Authorised Representative:
 
/s/ Xiaoyun Chen
 



 
- 6 -

--------------------------------------------------------------------------------

 
